Citation Nr: 0909713	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation for it.  
In addition, the RO denied service connection for asthma and 
a dental condition.  By decision dated December 2005, the 
Board affirmed the denials of service connection, and the 
noncompensable evaluation assigned to bilateral hearing loss.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) which, in a July 2008 decision, 
vacated the Board's determination.  

The issues of entitlement to service connection for asthma 
and a dental condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran 
has Level I hearing in each ear.




CONCLUSION OF LAW

An initial compensable evaluation for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a November 2002 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection.  A December 
2003 letter provided the requisite information concerning a 
claim for an increased rating, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
statement of the case issued in August 2003 provided the 
relevant diagnostic criteria for evaluating the Veteran's 
service-connected bilateral hearing loss.  The case was last 
readjudicated in October 2004.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for bilateral hearing loss.  In Dingess, the Court 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, hearing testimony, and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
providing medical evidence to contradict a VA examination 
report, and testifying at a hearing at the RO.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim includes his 
statements and the October 2003 audiometric examination by D. 
L. Worden, M.D.  The audiometric test was not interpreted, 
with only the graph provided, but appears to reflect puretone 
thresholds in the relevant frequencies of 75 to 95 decibels 
in the left ear, and of 90 to 110 decibels in the right ear.  
Dr. Worden indicated that speech 
discrimination was 100 percent in the right ear and 88 
percent in the left ear.  Dr. Worden concluded that the 
Veteran had a severe to profound bilateral sensorineural 
hearing loss.  

The evidence against the Veteran's claim includes the reports 
of two VA audiometric tests.  The first, conducted in 
December 2002, disclosed that the hearing threshold levels in 
decibels in the right ear were 20, 25, 35 and 40, at 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 15, 15, 50 and 55.  The average puretone 
thresholds were listed as 25 in each ear.  Speech recognition 
was 94 percent in the right ear and 96 percent in the left 
ear.  The examiner commented that the Veteran had a normal to 
moderate sensorineural hearing loss bilaterally.  

Since the results of the audiometric test conducted by Dr. 
Worden were at significant variance with those recorded on 
the December 2002 VA audiometric examination, the RO 
scheduled another VA audiometric examination.  On the 
February 2004 VA audiometric test, the hearing threshold 
levels in decibels in the right ear were 25, 25, 35 and 40, 
at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 15, 20, 50 and 55.  The 
average puretone thresholds were 31 decibels in the right ear 
and 35 decibels in the left ear.  Speech recognition was 92 
percent in the right ear, and 96 percent in the left ear.  
The examiner stated that the Veteran had a mild to moderate 
sensorineural hearing loss in the right ear, and a moderate 
sensorineural hearing loss in the left ear.  

The results of both VA audiometric examinations establish 
that the Veteran has Level I hearing in each ear.  The 
findings on both VA examinations correspond to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  It is clear that these results were 
consistent and fail to demonstrate that a compensable rating 
is warranted for the Veteran's service-connected bilateral 
hearing loss.  As noted above, by regulation, in order to 
evaluate hearing loss, an audiometric test must include a 
controlled speech discrimination test (Maryland CNC).  There 
is nothing in the record to suggest that Dr. Worden's test 
met the regulatory standard and, accordingly, the examination 
is not sufficient to rate hearing impairment.  

Moreover, the Board finds it curious that Dr. Worden's test 
reveals what he identified as profound loss in the right ear, 
yet the Veteran had a perfect speech discrimination in that 
ear.  In light of the fact that the results of the two VA 
audiometric tests conducted during the Veteran's claim are 
consistent with each other, were conducted in accordance with 
38 C.F.R. § 4.85(a), and were conducted within a year of the 
private test, the Board finds that these tests are of greater 
probative value.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss. 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for asthma and for a dental condition.  During the hearing 
and in various statements, the Veteran reported being treated 
for asthma following service.  He claims that he saw a 
physician immediately after discharge, but has acknowledged 
that no records are available.  The Board points out, 
however, that during a VA examination in September 2007, he 
stated that he had been hospitalized on two occasions for 
asthma attacks between 1963 and 1966.  He also alleged that 
he worked with the Rahway Police Department until 1968 and 
with the Bridgewater Police Department until 1971, but had to 
quit because of trouble breathing.  During the hearing at the 
RO in May 2004, the Veteran testified that he had been 
treated for asthma at Somerset Hospital sometime between 1968 
and 1971.  There is no indication in the record that the VA 
has attempted to obtain these records.


With respect to the claim for service connection for a dental 
condition, the Veteran argues that his lower jawbone was 
sawed in service, and that he has had problems with a 
misaligned jaw since then.  Service records do show some 
dental treatment, although it is unclear whether his jawbone 
was sawed.  He contends that he had clicking and grinding of 
his jaw while in service.  He testified in May 2004 that he 
had to have an upper bridge, apparently around 1998, to 
resolve his dental problem.  Records of his post service 
dental treatment should be obtained.  In addition, a VA 
examination should be scheduled to determine whether there is 
any residual evidence of his jaw being sawed in service and 
whether any current jaw condition is related to service.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.

In September 2007, the Veteran indicated that he received 
Social Security Disability benefits beginning in 1990 due to 
his breathing problem.  Records from the Social Security 
Administration should be requested.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
that includes an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.


2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for asthma and dental 
problems since his discharge from 
service.  He should be specifically 
requested to provide the hospital where 
he claimed treatment for asthma, to 
include Somerset Hospital, as well as the 
name of the dentist who performed the 
bridge work that was done in 
approximately 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

3.  The Veteran should be requested to 
provide information regarding his 
employment with the Rahway and 
Bridgewater Police Departments since 
service to 1971.  Any medical records 
reflecting treatment for asthma during 
that time should be obtained, as should 
employment records showing the reason he 
resigned from the job.

4.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  After the above has been completed to 
the extent possible, the Veteran should 
be scheduled for a VA dental examination 
to determine the nature and etiology of 
any dental disability.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary, 
including x-rays, should be conducted.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should state whether the service dental 
records reflect that the Veteran's jaw 
was sawed.  If not, the examiner should 
indicate whether current examination 
findings reveal that his jaw has been 
sawed in the past.  The examiner should 
indicate whether the Veteran has any 
current disability of his jaw, if so, 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) related to dental treatment 
in service.  The rationale for any 
opinion expressed should be set forth.  

6.  If, and only if, medical evidence is 
received showing treatment for asthma 
within a few years following discharge 
from service, then the Veteran should be 
scheduled for a respiratory examination 
to determine whether his current asthma 
is related to his military service.

7.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


